ORDER
The Disciplinary Review Board having filed a report with the Court on December 24, 1996, recommending that ROBERT A. BRAUN of PHILADELPHIA, PENNSYLVANIA, who was admitted to the bar of this State in 1984 and who was temporarily *415suspended from practice by Order of this Court dated March 1, 1996, and who remains suspended at this time, be disbarred, respondent having entered a guilty plea to income tax evasion, in violation of 26 U.S.C.A. § 7201, conduct in violation of RPC 8.4(b);
And respondent having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that ROBERT A. BRAUN be disbarred, effective immediately, and his name be stricken from the roll of attorneys of this State; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by ROBERT A. BRAUN, pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund, pending further Order of this Court; and it is further
ORDERED that ROBERT A. BRAUN comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that ROBERT A. BRAUN reimburse the Disciplinary Oversight Committee for appropriate administrative costs.